Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

1.  Applicant’s amendment Applicant’s response filed 8/8/22 is acknowledged and has been entered.

The Declaration of Inventor Kornbluth under 37 C.F.R. 1.132 filed 8/8/22 is acknowledged and has been entered.

2.  Applicant is reminded of Applicant's election without traverse of Group in Applicant’s response filed 12/20/21.

Claims 11, 12 and 15-20 are presently being examined.  

3.  Applicant is reminded that the use of the terms CLINIMACS, EXOQUICK-TC, and EXOQUICK, which are trade names or a marks used in commerce, has been noted in this application. The terms should be accompanied by the generic terminology; furthermore the terms should be capitalized wherever they appear or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.  Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

4.  Applicant’s amendment filed 8/8/22 has overcome the prior rejection of record of claims 11, 12 and 14-20 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.

Applicant has canceled claim 14 and has amended instant base claim 11 to recite four specific species of cancer that are enabled.  

5.  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

6.  The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.  Claims  11, 12 and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lugini et al (J. Immunol. 2012, 189: 2833-2842, IDS reference) in view of  Reefman et al (J. Immunol. 2010, 184: 4852-4862, of record), Mancek-Keber et al (ScienceSignaling.org, 2015, 8(381): pages 1-13, of record), and Mori et al (Int. J. Oncol. 1998, 12: 1165-1170, of record), as evidenced by ScienceDirect Topics 2022 (of record).

Claim interpretation:  Instant base claim 11 recites a method of treating a subject with cancer comprising administering to said subject an NK cell exosome preparation prepared by the method of claim 1.  The method of claim 1 recites a method of preparing an NK cell exosome composition “comprising” the recited steps of culturing an NK cell in the presence of IL-2, PMA and calcium ionophore, and collecting the exosomes produced by the NK cell of the first step using precipitation or ultracentrifugation.  The open transitional phrase “comprising” in claim 1 opens the method of preparation to include other non-recited method steps and/or ingredients. There is no definition, limiting or otherwise, for the limitation “subject.”

Lugini et al teach that resting and activated NK cells isolated from blood of healthy donors release exosomes expressing typical protein markers of NK cells and contain killer proteins such as Fas ligand (for death receptors) and perforin molecules.  Lugini et al teach that these NK-derived exosomes (nanovesicles 50-100 nm in diameter) undergo uptake by tumor target cells but not by resting PBMCs, and they exert cytotoxic activity against human leukemia or lymphoma tumor cell lines, while SKBR3 breast cancer and 501mel metastatic melanoma cells were resistant (results section including page 2838 at column 1, paragraph 1).  Lugini et al teach that these exosomes may be useful in therapeutic approaches against tumors (abstract and introduction sections).  Lugini et al teach stimulating purified, activated NK cells with human rIL-2 to increase the number of activated NK cells and isolating the exosomes from the NK cells via ultracentrifugation (materials and methods).  Lugini et al teach that besides FasL and perforins, these exosomes also express high levels of NKG2D, with FasL being known to be a major player in the activation-induced death of T lymphoma-derived cells and contributing to the suppression of tumor growth in vivo.  Lugini et al teach that there are NK-derived exosomes circulating in plasma of healthy donors that are fully functional and able to induce cytotoxicity against target cells but not against resting normal cells (page 2841, col 1, lines 5-10).  See entire reference.  

Lugini et al do not teach that the NK cells are also treated with PMA and a calcium ionophore, and although they teach that exosomes may be useful in therapeutic approaches against tumors as they are able to induce cytotoxicity against leukemia or lymphoma tumor target cells but not against resting normal cells (or solid tumor target cells), they do not exemplify treating a cancer that is leukemia or lymphoma by administering the NK cell derived exosomes.

Reefman et al teach stimulating the human NK cell line NK-92 or primary NK cells with  rIL-2, and additionally activating them by using PMA in combination with ionomycin (the latter being a calcium ionophore) (cell culture, transfection, and activation section).  Reefman et al teach that perforin release in cytotoxic granules is mediated by PMA/ionophore treatment.  Reefman et al teach that NK cells release the membrane-disrupting protein perforin, and proteolytic serine proteases, the granzymes, from secretory granules upon target cell contact, the granules having cytotoxic and lytic capacity (abstract, see entire reference).

Mancek-Keber et al teach stimulating cells with A23187 calcium ionophore for release of exosomes from the cells in preparation for isolation of extracellular vesicles by ultracentrifugation (e.g., materials and methods, 2nd full paragraph on page 3).  See entire reference.

Evidentiary reference ScienceDirect Topics teaches that ionomycin or calcimycin (A23187) are calcium ionophores (see Gamete and Embryo Manipulation section).  

Mori et al teach that cytotoxic NK cell activity is augmented by stimulation with IL-2, PMA/ionomycin.  Mori et al teach that cytotoxic NK cell activity is augmented dramatically by stimulation with cytokines such as IL-2, PMA/Ionomycin (PMA/I) and IFN-, with IL-2 stimulating the proliferation of NK cells (Introduction).  Mori et al teach stimulating NK cells purified from human peripheral blood mononuclear cells with IL-2 or with PMA/I (materials and methods).  Mori et al teach that PEF (perforins), granzymes A (GA) and B (GB), CD16, NKG2A, NKG5, TNF- and IL-1 mRNA are expressed in resting NK cells, while IL-2 augments the level of mRNAs for PEF, TNF-, IFN-, NKG2A and NKG7 (last para of reference).  See entire reference.  

It would have been prima facie obvious to one of ordinary skill in the art before the filing date of the claimed invention to have treated primary NK cells (stimulated with IL-2), NK-92 cells (stimulated with IL-2), or the IL-2 activated NK cells taught by the primary art reference, using PMA and a calcium ionophore such as ionomycin that is taught by Mori et al or Reefman et al or A23187 taught by Mancek-Keber et al prior to isolating the exosomes by ultracentrifugation.

One of ordinary skill in the art would have been motivated to do this, and with a reasonable expectation of success, in order to elicit release of exosomes from the cells prior to ultracentrifugation in order to increase yield and to decrease downstream processing in the purification scheme, particularly since Lugini et al teaches treating the NK cells with  human rIL-2 to increase the number of activated NK cells, and particularly since Reefman et al teach stimulating an NK cell line or primary NK cells with rIL-2 and plus PMA/ionomycin for release of perforin containing granules, while Mori et al teach stimulating the NK cells with IL-2 or PMA/I prior to isolation of exosomes to augment (exosome) cargo, and Mancek-Keber et al teach stimulating cells with an ionophore to cause release of exosomes from the cells before isolation by ultracentrifugation.

It would have been prima facie obvious to one of ordinary skill in the art before the filing date of the claimed invention to have administered the exosomes from the NK cells in a murine model of leukemia or lymphoma.

One of ordinary skill in the art would have been motivated to do this in order to treat lymphoma or leukemia in a murine model of human cancer, particularly since the primary art reference teaches that the exosomes have anti-tumor activity towards lymphoma and leukemia and that exosomes should be useful in treating cancers.

It would have been prima facie obvious to one of ordinary skill in the art before the filing date of the claimed invention to have administered the exosomes more than once or on a chronic basis as needed.  The frequency of administration is a result effective variable that is within the purview of one of ordinary skill in the art to determine, as is administration of any other adjunctive anti-cancer therapies (e.g., art known therapies chemotherapy, radiation therapy).  The route of administration by art known parenteral means, e.g., systemically, intratumorally, locally, or regional to a tumor, is also a result effective variable.  With further regard to systemic administration that is recited in claim 17, Lugini et al teach that exosomes expressing NK cell markers circulating in the plasma of healthy donors are fully functional and able to induce cytotoxicity against target cells, but they are completely ineffective against resting normal cells, providing further motivation and reasonable expectation of success with this said route of administration.  In addition, Lugini et al also teach that the acidic tumor microenvironment facilitates the uptake of exosomes by tumor cells (second to last paragraph of reference).  Instant claim 19 is included in this rejection because it would have been prima facie obvious to one of ordinary skill in the art before the filing date of the claimed invention to have treated a subject having recurrent or multi-drug-resistant cancer (e.g., chemotherapeutic drugs) by administering the recited exosomes. One of ordinary skill in the art would have been motivated to do this to treat any recurrence of cancer in the former instance, or to use a different, non-drug modality of treatment in the latter instance. 

Applicant’s arguments have been fully considered but are not persuasive.

Applicant’s said arguments are of record in the amendment and response filed 8/8/22 on pages 5-8 at section III.  Applicant’s said arguments reference the Declaration of Inventor Kornbluth under 37 C.F.R. 1.132 filed 8/8/22.

Applicant argues that the primary art reference Lugini looks at resting and activated NK cells and their exosomes and finds no difference in the activity of the exosomes, and therefore Lugini would not provide motivation to stimulate NK cells for the purpose of exosome production/isolation (Declaration at para 3).

However, Applicant is arguing the references separately, as Reefman et al teach that perforin release in cytotoxic granules is mediated by PMA/ionophore treatment, while  Mancek-Keber et al teach stimulating cells with A23187 ionophore for release of exosomes from the cells in preparation for isolation of extracellular vesicles by ultracentrifugation, thus providing motivation for combining the references.  In addition, motivation can be found in increasing yield and reducing downstream processing, as is stated in the instant rejection.  

Applicant further argues that Lugini teach that the IL-2 stimulated exosomes kill normal activated lymphocytes, and so would be a reason not to pursue this approach (Dec at para 3).

However, the primary art reference teaches that NK released exosomes exert a cytotoxic activity against tumor target cells and uptake of such exosomes into tumor cells is advantageously facilitated in the acidic tumor microenvironments, but that the exosomes do not kill resting PBMCs in the circulation.  Even with a demonstration of exosome killing of PHA-activated PBMCs in vitro, Lugini et al still advocate antitumor treatment using NK-derived exosomes instead of NK cells, thus providing motivation to combine the references and to use the activated exosomes in a murine tumor model of leukemia or lymphoma.  For instance, chemotherapy and radiation can kill T cells and other immune cells as well and both are widely used anti-cancer treatments.  

Applicant argues that the present inventor shows that exosomes produced according to the methods described in Example 2 of the instant specification do not kill normal activated lymphocytes, and take at least 24 hours to kill tumor cells (maxed at 72 hours)  in contrast to the Lugini et al IL-2-activated NK exosomes, and that this indicates a difference in mechanisms (Dec at para 3).

However, Applicant is arguing the references separately, as the exosomes are those of the combined references (i.e., stimulated with IL-2, PMA, and ionophore), not just of Lugini et al (stimulated with IL-2).  In addition, Applicant is arguing non-recited limitations, and the evidence is not commensurate with the scope of the instant claims.  In response to Applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the method by which the NK3.3 cell line is cultured and the mechanism of action of such cells, presumably higher levels of NKLAM (example 2 in the instant specification) ) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). In fact, the instant specification discloses that stimulation of NK3.3 cells with an activating cytokine such as IL-2 overnight is critical to induce high levels of expression of the cytolytic molecules such as granzyme B, perforin and NKLAM (page 18 at lines 7-9).  In contrast, the claimed method is a method of treatment using an NK cell exosome preparation prepared by culturing NK cells in the presence of any concentration/amount of IL-2, PMA and calcium ionophore for any length of time.

Applicant further argues that the enablement rejection in the prior office action of record stated that treating cancers with NK exosomes was unpredictable and most of the evidentiary references don’t provide evidence of therapeutic value, so how can the present claims be rendered obvious? 
However, the enablement rejection of record stated:
	“This said latter teaching of Cochran and Kornbluth is an admission that it was still to be determined in 2021, four years after the filing date of the claimed invention, which tumors are susceptible to NK EV/exosome mediated killing, and it was therefore so before the filing date of the claimed invention. Hence, it is unpredictable that the genus of all cancers can be treated via administration of a subject having a cancer with the recited NK cell exosome preparation, including natural NK cells, NK cell lines (and including NK3.3), or non-human or human or non-human tumorigenic NK cell lines.”  

That is, the claims are not enabled for the genus of treating all cancers, however, Lugini et al that is cited in the instant rejection teach that human lymphoma and leukemia cells are susceptible to killing by NK cell-derived exosomes, while the instant rejection pertains only to treating lymphoma or leukemia, two of the four cancer types recited in instant base claim 11.

Applicant argues that Reefman differs from Lugini in that Reefman does not discuss producing exosomes (Dec at para 4), and states that cytotoxic granules are known to be much larger than exosomes.  

However, the instant specification discloses that:
The term “exosomes”, as used herein, refers to a membranous particle having a diameter (or largest dimension where the particles is not spheroid) of between about 10 nm to about 5000 nm, wherein at least part of the membrane is directly obtained from a cell membrane (page 6 at lines 1-9).  Exosomes are membranous vesicles surrounded by a phospholipid bilayer of endocytic origin which result from exocytic fusion or exocytosis of multivesicular bodies (page 15 at lines 28-34).  The specification further discloses that exosomes incorporate a wide range of cytosolic and membrane components that reflect the properties of the parent cell and therefore, the terminology applied to the originating cell can be used as a simple reference for the secreted exosomes.  The specification discloses that accordingly, “NK-derived exosomes” can be used herein to indicate exosomes secreted by, derived from and indicative of NK cells (page 16 at lines 11-15).  

As such, the specification discloses that an exosome may have a diameter of between about 10 nm to about 5000 nm (or 5 um).  There is no particular size recited in the instant claims. 

Reefman teaches that NK cell perforin granules are associated with late endosomes (similar to the definition in the instant specification enunciated above) (para spanning cols 1-2 on page 4854 of Reefman) and that perforin release in cytotoxic granules is mediated by activation by PMA/calcium ionophore treatment, while Lugini et al teach that resting and activated NK cells isolated from blood of healthy donors release exosomes expressing typical protein markers of NK cells and contain killer proteins such as Fas ligand (for death receptors) and perforin molecules.  

Applicant further argues (Dec at para 4) that Reefman suggests that cytokines are released separately from perforin, but that in contrast the presently claimed exosomes contain perforin and IFN. 

However, Applicant is arguing limitations that are not recited in the instant claims, as the NK cell exosomes in the instant claims are produced by culturing NK cells in the presence of any amount/concentration of IL-2, PMS and ionophore for any amount of time, whereas Applicant is arguing NK cell exosomes produced under critical conditions of amount, concentration and time in the instant specification, as is enunciated above.

Applicant argues that Mancek-Keber shows that epithelial cell line HEK293 can be induced to shed vesicles when treated with calcium ionophore A23187, do not use PMA or IL-2, and that their vesicles are larger than exosomes, on the order of 500-1000 nm, and thus is unrelated to Lugini (Dec at para 5).

First, Applicant is arguing the references separately, in arguing only one stimulating agent IL-2.   In addition, although Mancek-Keber et al teach stimulating endothelial cells with A23187 calcium ionophore for release of exosomes from the cells in preparation for isolation of extracellular vesicles by ultracentrifugation, Lugini et al teach that NK cells release exosomes comprising Fas ligand and perforin molecules, while Reefman et al teach that NK cells release perforin in response to stimulation with PMA and a calcium ionophore.  Also, as stated above, the definition in the instant specification for  exosome size includes and exceeds the 500-1000 nm size range that Applicant is arguing.  Applicant is arguing non-recited limitations in the claims.  

Applicant argues that Mori et al do not use the combination of IL-2, PMA, and calcium ionophore as claimed, leaving the skilled artisan to reasonably conclude that such a combination was either not useful or to be avoided entirely (Dec at para 6).

However, Applicant is arguing the references separately and making an unsubstantiated allegation.  There may be many reasons why a group pursues one but not another avenue of discovery.  In this particular instance, the group was looking to delineate pattern of NK gene expression induced by major NK-stimuli IL-2 or PMA/I, a teaching that does not detract from the teaching that cytotoxic NK cell activity is augmented dramatically by stimulation with cytokines such as IL-2 or PMA/Ionomycin (PMA/I). In addition, Applicant appears to be arguing this reference separately.

Applicant argues (Dec at para 7) that the inventor finds nothing here to suggest that NK cells treating according to the specific methods of the present claims would produce cancer cell killing exosomes of the nature demonstrated, nor that they would exhibit the therapeutic activities demonstrated.

However, Applicant is again arguing non-recited limitations in the claims by arguing the specific attributes of NK cell exosomes produced by the critical limitations cited in the instant specification.  The NK cell exosomes administered in the claimed method are much broader, as is their recited method of making.  Lugini et al alone cited in this rejection teaches NK cell exosomes activated with IL-2 can kill lymphoma and leukemia cells.  The evidence is not commensurate with the scope of the instant claims


9.  Claim 11 is objected to because of the following informality:

Claim 11 recites “cancer” in the claim preamble, but later recites “wherein said cancers” (plural) at the last line.

  Appropriate correction is required.

10.  No claim is allowed.

11.  THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

12.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIANNE DIBRINO whose telephone number is (571)272-0842.  The examiner can normally be reached on M, T, Th, F.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, DANIEL KOLKER can be reached on 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Marianne DiBrino/
Marianne DiBrino, Ph.D.
Patent Examiner 
Group 1640
Technology Center 1600

/G. R. EWOLDT/Primary Examiner, Art Unit 1644